

116 HR 4198 IH: To amend the Internal Revenue Code of 1986 to cover into the treasury of the Virgin Islands revenue from tax on gasoline refined in the Virgin Islands and entered into the United States.
U.S. House of Representatives
2019-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4198IN THE HOUSE OF REPRESENTATIVESAugust 20, 2019Ms. Plaskett introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to cover into the treasury of the Virgin Islands revenue
			 from tax on gasoline refined in the Virgin Islands and entered into the
			 United States.
	
		1.Gasoline tax covered over into Virgin Island treasury
 (a)In generalSection 7652 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (i)Shipment of gasoline from the Virgin Islands to the United StatesAll taxes collected under section 4081(a) on gasoline refined in the Virgin Islands and entered into the United States from the Virgin Islands shall be covered into the treasury of the Virgin Islands..
 (b)Effective dateThe amendment made by this section shall apply to fuel entered into the United States after December 31, 2019.
			